Title: To James Madison from Stephen Cathalan, Jr., 20 September 1801 (Abstract)
From: Cathalan, Stephen
To: Madison, James


20 September 1801, Marseilles. Transmits via Bordeaux a packet of dispatches from Cathcart, now at Leghorn, who reports the action of U.S. schooner Enterprize in taking a Tripolitan polacre. Believes this has caused the pasha to doubt wisdom of declaring war on U.S. and hopes squadron under Commodore Dale’s command will soon give him “other Instances of Mortification to the great honour of the United States.” Reports Swedish frigate left Toulon for Leghorn on 19 Sept. after repairs and is expected back in eight days to convoy three American vessels to the Straits. Has heard nothing of William Bainbridge since the Essex left Barcelona on 9 Aug. Has arranged for U.S. ships to be supplied at Marseilles or at Toulon. Adds in a postscript that he is corresponding with Cathcart and Appleton at Leghorn as well as the U.S. consuls in Genoa, Barcelona, Alicante, and Málaga about matters interesting to the U.S. in order to advise captains of U.S. warships and merchant vessels and to convey information to consuls at Gibraltar, Tangier, and Barbary, since he will have no direct way to correspond with the latter as long as war with England continues.
 

   RC (DNA: RG 59, CD, Marseilles, vol. 1). 3 pp.; docketed by Wagner as received 30 Nov. The dispatches transmitted probably included Cathcart to JM, 7 Sept. 1801.


   A full transcription of this document has been added to the digital edition.
